                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


EILEEN SHAVELSON,                  CIV. NO. 15-00055 LEK-RT

                 Plaintiff,

     vs.

HAWAII CIVIL RIGHTS COMMISSION,
CONSTANCE DEMARTINO, WILLIAM D.
HOSHIJO AND MARCUS KAWATACHI, IN
THEIR INDIVIDUAL CAPACITIES AS
HAWAI`I CIVIL RIGHTS COMMISSION
ENFORCEMENT STAFF,

                 Defendants.


 ORDER GRANTING DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

           On April 20, 2019, Defendants Constance Demartino,

William D. Hoshijo, and Marcus Kawatachi (“Employee Defendants”)

filed their Motion for Judgment on the Pleadings (“Motion”).

[Dkt. no. 77.]   No party filed a memorandum in opposition,

therefore this Court deems the Motion unopposed. 1   The Court

finds this matter suitable for disposition without a hearing

pursuant to Rule LR7.2(d) of the Local Rules of Practice for the

United States District Court for the District of Hawaii (“Local

     1 On June 12, 2019 the Court issued an entering order noting
the Motion and the Court’s notice of hearing were returned as
undeliverable to Plaintiff’s current address of record, and no
memorandum in opposition had been filed. See EO: Court Order
Vacating Hearing on Defs.’ Motion for Judgment on the Pleadings
(dkt. no. 82).
Rules”).    The Employee Defendants’ Motion is hereby granted for

the reasons set forth below.

                             BACKGROUND

            The factual summary of this case is set forth in this

Court’s July 21, 2015 Order Granting Defendants’ Motion to

Dismiss or Alternatively, for Summary Judgment (“7/21/15

Order”), and will not be repeated here.      [Dkt. no. 50. 2]   On

July 30, 2015, pro se Plaintiff Eileen Shavelson (“Plaintiff”)

filed her Notice of Appeal, and on July 3, 2018, the Ninth

Circuit issued its memorandum disposition (“7/3/18 Memorandum

Disposition”). 3   [Dkt. nos. 53 (Notice of Appeal), 65 (7/3/18

Mem. Dispo.). 4]   In the 7/3/18 Memorandum Disposition, the Ninth

Circuit affirmed this Court’s ruling that Plaintiff’s Sixth

Amendment claim and Fourteenth Amendment procedural due process

claim must be dismissed with prejudice, but held that “the

district court should have granted Shavelson leave to amend to

state an equal protection claim” under the Fourteenth Amendment.

[7/3/18 Mem. Dispo. at 2-4.]    The Ninth Circuit’s Mandate was

issued on July 25, 2019.    [Dkt. no. 66.]

     2   The 7/21/15 Order is also available at 2015 WL 4470200.

     3 Plaintiff was appointed pro bono counsel in her appeal
before the Ninth Circuit. [Case No. 15-16525, Order, filed
3/24/17 (dkt. no. 64).]

     4 The 7/3/18 Memorandum Disposition is also available at 740
F. App’x 532.


                                  2
             On July 27, 2018, this Court issued an entering order

(“7/27/18 EO”) directing Plaintiff to file her amended complaint

in accordance with the Ninth Circuit’s instructions.     [Dkt.

no. 67.]     The 7/27/18 EO reemphasized the Ninth Circuit’s

directive that this Court should permit Plaintiff to amend her

complaint to allege an equal protection claim only against the

employees of the Hawai`i Civil Rights Commission (“HCRC”), “i.e.

Defendants Constance DeMartino, William D. Hoshijo, and

Marcus Kawatachi.”     [Id. (citing 7/3/18 Mem. Dispo. at 5-6).]

             On August 10, 2018, Plaintiff filed a document titled

“Amended Complaint Requested by Judge Leslie Kobayashi Aug 8,

2018 per Court Order from 9th Circuit Court of Appeals

San Francisco July 25, 2018 Case 15-16525” (“Amended

Complaint”).     [Dkt. no. 68.]   In the Amended Complaint,

Plaintiff appears to name the Employee Defendants and the HCRC,

along with “the investigators, supervisors, director and co-

director, in their individual professional capacity[ies] at

HCRC.”     [Amended Complaint at 1. 5]

             Plaintiff alleges that, on January 16, 2013, she filed

an online complaint with the Housing and Urban Development

(“HUD”) and received a confirmatory email noting she would be


     5 The Amended Complaint does not have page numbers,
therefore all citations refer to the page numbers assigned by
the district court’s electronic case filing system.


                                    3
contacted by a “specialist from the local contracting agency.”

[Id. at 3.]    On January 18, 2013, Plaintiff was instructed to

contact the HCRC in Honolulu to have them investigate her claim.

Plaintiff spoke to Carolyn Vierra, an intake worker at the HCRC;

Plaintiff explained to Ms. Vierra that she was discriminated

against due to her disability, that her landlord retaliated

against her, and she “feared that anti-semitism was also

involved.”    [Id. at 2-3.]   Plaintiff alleges HCRC, its employees

and supervisors, gave preferential treatment to “those of

Japanese descent” and that “anti semitism . . . permeated the

HCRC and its employees and supervisors.”    [Id. at 3.]   Plaintiff

also appears to allege: the HCRC and HCRC attorney, Livia Wang,

refused to assist Plaintiff with her dispute with her landlord; 6

the HCRC filed a false report in retaliation against Plaintiff

for reporting their “suspicious and biased methods to Senator

Brian Schatz”; the HCRC failed to investigate “defendants” or

contact them to present settlement offers made by Plaintiff; 7 and




     6 The dispute between Plaintiff and her landlord appears to
concern an altercation with another neighbor leading to
Plaintiff’s eviction from her residence. See Amended Complaint,
Exh. D (7/31/13 letter from Miles Greenberg, N.D., discussing
events leading up to Plaintiff’s eviction and HCRC
investigation), Exh. E (2/20/14 letter from Dr. Greenberg,
discussing same).

     7 It is unclear whether Plaintiff is referring to the
Employee Defendants in this matter, or to the individuals whom
                                             (. . . continued)
                                   4
the methods employed by the HCRC employees were biased and

discriminatory.   [Id. at 1-2.]   Plaintiff appears to allege a

claim arising under 42 U.S.C. § 1983 based on a violation of the

equal protection clause of the Fourteenth Amendment, and seeks

six million dollars in damages.   [Id. at 5.]

                             STANDARD

          This Court has previously stated:

               Federal Rule of Civil Procedure 12(c)
          provides: “After the pleadings are closed – but
          early enough not to delay trial – a party may
          move for judgment on the pleadings.” “Although
          [Ashcroft v.] Iqbal[, 556 U.S. 662 (2009),]
          establishes the standard for deciding a [Fed. R.
          Civ. P.] 12(b)(6) motion, we have said that Rule
          12(c) is ‘functionally identical’ to Rule
          12(b)(6) and that ‘the same standard of review’
          applies to motions brought under either rule.”
          Cafasso ex rel. U.S. v. Gen. Dynamics C4 Sys.,
          Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011)
          (citations omitted and internal quotation marks
          omitted). On a motion for judgment on the
          pleadings, the court must “accept as true all
          allegations in [the plaintiff’s] complaint and
          treat as false those allegations in the answer
          that contradict [the plaintiff’s] allegations.”
          Cell Therapeutics, Inc. v. Lash Grp., Inc., 586
          F.3d 1204, 1206 n.2 (9th Cir. 2009) (citation
          omitted). “[J]udgment on the pleadings is
          properly granted when there is no issue of
          material fact in dispute, and the moving party is
          entitled to judgment as a matter of law[.]”
          Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir.
          2014) (citation and internal quotation marks
          omitted).




she allegedly reported to the HCRC as the basis for her housing
dispute.


                                  5
Fields v. Nationstar Mortg. LLC, CIVIL 15-00015 LEK-KJM, 2017 WL

11140437, at *2 (D. Hawai`i July 18, 2017) (alterations in

Fields).

                            DISCUSSION

I.   Preliminary Matters

     A.    HCRC

           On remand, the Ninth Circuit directed this Court to

allow Plaintiff to amend her complaint to allege an equal

protection claim against the HCRC employees only.    [7/3/18 Mem.

Dispo. at 5-6.]   This Court repeated the Ninth Circuit’s

instructions in its 7/27/18 EO, stating that it:

           EMPHASIZES that the Ninth Circuit’s Memorandum
           only grants Plaintiff leave to assert an equal
           protection claim against Employee Defendants.
           Plaintiff does not have leave to assert any other
           claims against the Employee Defendants or to
           assert any claims against the HCRC. Further,
           Plaintiff does not have leave to add any claims
           against new parties. Plaintiff is CAUTIONED
           that, if she asserts any claim other than an
           equal protection claim against the Employee
           Defendants, the claim may be stricken.

[7/27/18 EO (emphasis added).]

           Since Plaintiff named the HCRC as a defendant in her

Amended Complaint, she did not comply the Ninth Circuit’s

guidance or this Court’s 7/27/18 EO.     It is irrelevant that

Plaintiff is pro se and not a trained attorney; she must

nevertheless comply with court orders or face possible

sanctions, including, but not limited to, dismissal of her

                                 6
claims.   See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-63 (9th

Cir. 1992) (affirming the dismissal of the pro se plaintiff’s

complaint for failure to comply with court order after weighing

relevant factors).

             This Court is also barred from considering any claims

or defendants beyond the scope of the Ninth Circuit’s ruling in

the 7/3/18 Memorandum Disposition under the rule of mandate.

See Stacy v. Colvin, 825 F.3d 563, 568 (9th Cir. 2016) (“any

district court that has received the mandate of an appellate

court cannot vary or examine that mandate for any purpose other

than executing it” (citation and internal quotation marks

omitted)).    To do so would be a “jurisdictional error.”   Id. at

568 (citation and internal quotation marks omitted).

             Because Plaintiff’s Amended Complaint did not comply

with either the 7/3/18 Memorandum Disposition or this Court’s

7/27/18 EO, it violates both the rule of mandate and this

Court’s entering order.    Dismissal based on violation of this

Court’s order is discretionary.    See Ferdik, 963 F.2d at 1260

(“Pursuant to Federal Rule of Civil Procedure 41(b), the

district court may dismiss an action for failure to comply with

any order of the court.” (emphasis added)).    However,

Plaintiff’s claim against the HCRC must be dismissed based on

lack of jurisdiction under the rule of mandate.    See Stacy, 825



                                   7
F.3d at 568.   The Court will still consider the Motion as to

those allegations pertaining to the Employee Defendants.

      B.   Plaintiff’s Reference to the Original Complaint

           The Amended Complaint states: “This amended complaint

is NOT A REPLACEMENT BUT AN ADDENDUM TO THE INITIAL COMPLAINT

for reasons of saving paper, but the important salient questions

that were never answered by the defendants still apply and are

re-encapsulated below for clarity.”   [Amended Complaint at 1

(emphasis in original).]   Plaintiff may not incorporate her

original complaint into her Amended Complaint because an amended

complaint substantively supersedes the original complaint.      See

Morelli v. Hyman, Civ. No. 19-00088 JMS-RLP, 2019 WL 2717770, at

*6 (D. Hawai`i June 28, 2019) (“An amended complaint generally

supersedes a prior complaint and must be complete in itself

without reference to the prior pleading.” (citing King v.

Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled in part by

Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir. 2012) (en

banc))).   Because Plaintiff’s Amended Complaint supersedes her

original complaint, the Court will only consider the allegations

in the Amended Complaint in ruling on the Motion.

II.   Equal Protection Claim

           The Ninth Circuit has explained that:

           To state a Fourteenth Amendment equal protection
           claim, a plaintiff must allege “that the
           defendants acted with an intent or purpose to

                                 8
            discriminate against the plaintiff based upon
            membership in a protected class.” Barren v.
            Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998);
            see Starr v. Baca, 652 F.3d 1202, 1215 (9th Cir.
            2011) (“[A]llegations in a complaint or
            counterclaim . . . must contain sufficient
            allegations of underlying facts to give fair
            notice and to enable the opposing party to defend
            itself effectively.”). . . .

7/3/18 Mem. Dispo. at 4 (alterations in 7/3/18 Mem. Dispo.).

            Even if Plaintiff is not a member of a protected

class, she may proceed on an equal protection claim as a “class

of one” if she can establish that the Employee Defendants:

“(1) intentionally (2) treated [Plaintiff] differently than

other similarly situated [individuals], (3) without a rational

basis.”    See Gerhart v. Lake Cty., Mont., 637 F.3d 1013, 1022

(9th Cir. 2011) (quotation marks and some citations omitted)

(citing Vill. of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.

Ct. 1073 (2000) (per curiam)).

            The Employee Defendants argue Plaintiff fails to

specifically identify whether she is a member of a protected

class.    A liberal construction of the Amended Complaint reveals

Plaintiff’s equal protection claim is most reasonably based on

her race, national origin, and possibly her disability. 8   For


     8 Plaintiff appears to suffer from a “mobility disability.”
[Amended Complaint, Exh. E at 1.] This Court has previously
recognized it must liberally construe the filings of pro se
litigants. See Franko Maps, Ltd. v. Nielsen, CIV. NO. 16-00600
LEK-RLP, 2019 WL 1903386, at *3 (D. Hawai`i Apr. 29, 2019)
                                             (. . . continued)
                                  9
example, Plaintiff alleges she spoke to Ms. Vierra at HCRC to

report that Plaintiff was “discriminated [against] due to her

disability, . . . and feared that anti semitism was also

involved.”    [Amended Complaint at 3.]   She then alleges that

“anti semitism also permeated the HCRC and its employees and

supervisors, . . . and [was] used as a reason to not do the

intake even though they were required to do so by federal and

state law.”   [Id.]   Liberally construed, the Amended Complaint

appears to allege Plaintiff is, or is perceived to be, of Jewish

national origin or religion.    See Tokuda v. Calio, Civil No. 13–

00202 DKW–BMK, 2014 WL 5580959, at *9 (D. Hawai`i Oct. 31, 2014)

(noting that “protected classes include race, religion, national

origin, and poverty” (citing Damiano v. Florida Parole &

Probation Comm’n, 785 F.2d 929, 932–33 (11th Cir. 1986)).     To

the extent Plaintiff alleges she was discriminated against based

on her disability, “‘the disabled do not constitute a suspect

class’ for equal protection purposes, [therefore] a governmental

policy that purposefully treats the disabled differently from

the non-disabled need only be ‘rationally related to the

legitimate legislative goals’ to pass constitutional muster.”




(citing Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir.
2013)).


                                 10
Lee v. City of L.A. (quoting Does 1–5 v. Chandler, 83 F.3d 1150,

1155 (9th Cir. 1996)). 9

            Nevertheless, the Amended Complaint still fails to

state a claim because it does not allege the Employee Defendants

“acted with an intent or purpose to discriminate against

[Plaintiff] based upon [her] membership in a protected class.”

Barren, 152 F.3d at 1194.   The allegations instead repeatedly

point to actions taken by the HCRC in general, or other HCRC

employees who are not defendants in this case. 10   See Amended

Complaint at 2-4.   The Amended Complaint is devoid of any

factual allegations related to the Employee Defendants’

intentional acts that would allow this Court to “draw the

reasonable inference that the [Employee Defendants are] liable

for the misconduct alleged.”   Iqbal, 556 U.S. at 678 (citation

omitted).   Although Plaintiff is not required to plead “detailed

factual allegations,” she must do more than simply set forth

“naked assertions devoid of further factual enhancement.”     Id.

(brackets, citation, and internal quotation marks omitted).

Because she has not set forth any details regarding the Employee


     9 Lee was overruled on other grounds by Galbraith v. Cty. of
Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir. 2002).

     10The Amended Complaint pleads facts pertaining to
“Constance Martinez,” however the Court cannot conclude whether
Plaintiff intended to refer to Demartino, or if Mr. Martinez is
another HCRC employee or supervisor. [Amended Complaint at 4.]


                                 11
Defendants’ involvement in, or intentional actions related to

the alleged discriminatory acts, Plaintiff has failed to plead

any factual allegations that would support an equal protection

claim against the Employee Defendants.

             Similarly, because none of the allegations appear to

pertain to the Employee Defendants, the Amended Complaint also

fails to plead a “class of one” equal protection claim.        Even if

the allegations applied to the Employee Defendants, Plaintiff’s

“class of one” equal protection claim would still fail because

she has not alleged she was treated differently from similarly

situated individuals seeking assistance from the Employee

Defendants, or that the Employee Defendants’ actions lacked a

rational basis.    The Ninth Circuit instructs that “ill will” is

not necessary to find an intentional act, and Plaintiff need

only show that the Employee Defendants “intended to treat

[Plaintiff] differently from other [individuals].”    See Gerhart,

637 F.3d at 1022 (citation omitted).     Despite Plaintiff’s

assertion that those of “Japanese descent” were given

“preferential treatment,” [Amended Complaint at 3,] her pleading

is silent as to any factual allegations which support this

statement.    Where a conclusory allegation is couched as a

factual allegation and does not have any supportive factual

content, the Court need not accept it as true.    See Iqbal, 556

U.S. at 678 (“First, the tenet that a court must accept as true

                                  12
all of the allegations contained in a complaint is inapplicable

to legal conclusions.   Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.” (citation omitted)).

           In sum, even liberally construing her Amended

Complaint, the Court cannot reasonably conclude that Plaintiff

has plead an equal protection claim based on either Plaintiff’s

membership in a protected class, or as a “class of one.”

Because Plaintiff has failed to allege essential elements of her

equal protection claim, the Employee Defendants are entitled to

judgment on the pleadings.

II.   Leave to Amend

           In the context of Rule 12(c), dismissal with prejudice

is proper only if it is clear that no amendment could cure the

defects identified in the complaint.   See Harris v. Cty. of

Orange, 682 F.3d 1126, 1135 (9th Cir. 2012) (holding that

dismissal pursuant to Rule 12(c) without leave to amend “is

appropriate only when the Court is satisfied that an amendment

could not cure the deficiency” (citation omitted)).   Because

Plaintiff is pro se and it is arguably possible for her to cure

the deficiencies identified in the Amended Complaint, this Court

is required to grant Plaintiff leave to file a second amended

complaint rather than dismiss the action with prejudice.    See

Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)

                                 13
(“Unless it is absolutely clear that no amendment can cure the

defect, . . . a pro se litigant is entitled to notice of the

complaint's deficiencies and an opportunity to amend prior to

dismissal of the action.” (citations omitted)).

          If Plaintiff chooses to file a second amended

complaint, she must do so by August 16, 2019, and the second

amended complaint must allege facts that would support a

conclusion that: 1) the Employee Defendants engaged in

intentional acts with the intent or purpose to discriminate

against Plaintiff based on her membership in a protected class;

or 2) Plaintiff is a “class of one” and was intentionally

treated differently from other similarly situated individuals by

the Employee Defendants, with no rational basis.   The Court

again EMPHASIZES that Plaintiff only has leave to assert an

equal protection claim against the Employee Defendants – she may

not add any new claims or new parties.   Her second amended

complaint must include all of the factual allegations related to

her equal protection claim.   Although she attempted to do so in

her Amended Complaint, Plaintiff is CAUTIONED that she may not

incorporate any part of her prior complaints into her second

amended complaint by reference.    Plaintiff’s failure to strictly

comply with the guidance provided in this Order may result in

sanctions, including, but not limited to, striking portions of

her second amended complaint that fail to comply with this

                                  14
Order, or dismissal of her case.       This Court CAUTIONS Plaintiff

that, if she fails to file her second amended complaint by

August 16, 2019, or if the second amended complaint fails to

cure the defects that this Court has identified in this Order,

this Court will dismiss her claims with prejudice – in other

words, without leave to amend.    Plaintiff would then have no

remaining claims in this district court, at which point this

Court will direct the Clerk’s Office to close the case.

                              CONCLUSION

          On the basis of the foregoing, the Employee

Defendants’ Motion for Judgment on the Pleadings, filed

April 10, 2019, is HEREBY GRANTED.

          Plaintiff is GRANTED leave to file her second amended

complaint by August 16, 2019, which must comply with the terms

of this Order.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, July 17, 2019.



                                              /s/ Leslie E. Kobayashi
                                              Leslie E. Kobayashi
                                              United States District Judge




EILEEN SHAVELSON VS. HAWAI`I CIVIL RIGHTS COMMISSION, ET AL.;
CIVIL 15-00055 LEK-RT; ORDER GRANTING DEFENDANTS' MOTION FOR
JUDGMENT ON THE PLEADINGS


                                  15
